Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1, 5-7, 10, 12, 15, 17, 19, 23-29, 41-44, drawn to a DNA construct comprising a  heterologous DNA comprising a first DNA encoding a Toxoplasma secreted protein in frame with a second DNA encoding a pharmaceutical polypeptide wherein said heterologous DNA is operably linked to a promoter directing transcription of said heterologous DNA in a Toxoplasma with the proviso that said promoter is not a Toxofilin promoter and wherein said toxoplasma secreted protein is secreted to a host cell, a toxoplasma transformed with said DNA construct.
 	Group II, claim 14, drawn to the DNA construct of Group II further comprising a 3rd DNA encoding an inducible self-destruction element.
 	Group III, claim(s) 31-33, 35 and 37-39, drawn to a method of administering a protein of interest into a central nervous system of a subject comprising administering to the subject the toxoplasma of Group I.
 		Group IV, claim 36, drawn to the method of Group II further comprising administering to the subject an immunosuppression drug prior to, concomitant or subsequent to said toxoplasma administration.
 		Group V, claim 40, drawn to the method of Group II further comprising administering to the subject a drug capable of inducing self-destruction element. 
 	The groups of inventions listed as I-V above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-V lack unity of invention because even though the inventions of these groups require the technical feature of the DNA construct of Group I (or a method of use thereof), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Blanchard et al. (WO2016/046321, 3/2016, pages 4-8 etc., cited in the IDS).
Therefore, the unity of invention is lacking and the claims are restricted as shown above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure are as follows: 
1) a DNA construct comprising DNA encoding a rhoptry secreted protein,
2) a DNA construct comprising DNA encoding a microneme protein,
3) a DNA construct comprising DNA encoding a GRA16 protein,
4) a DNA construct comprising DNA encoding a GRA24 protein, 
5) a DNA construct comprising DNA encoding a TgMIF protein and 
6) a DNA construct comprising DNA encoding a non rhoptry secreted protein.

A) a toxoplasma transformed with the construct of Group I, being devoid of Toxoplasma elements (see Claim 12) .
B) a toxoplasma transformed with the construct of Group I, being devoid of virulence genes which are not necessary for protein of interest delivery to CNS (see claim 28).
C) a toxoplasma transformed with the construct of Group I being not attenuated (see claim 24).

i)  a DNA construct comprising DNA encoding an antibody, and 
ii) a DNA construct comprising DNA encoding a toxin.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require .
Applicant is advised that the reply to this requirement to be complete must include (i) a simultaneously election of an invention from Groups I-V and election of a single species from each of Groups 1-6, A-C and i-ii above (when applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656